
	

113 HR 3410 : Critical Infrastructure Protection Act
U.S. House of Representatives
2014-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS2d Session
		H. R. 3410
		IN THE SENATE OF THE UNITED STATES
		December 2, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To amend the Homeland Security Act of 2002 to secure critical infrastructure against
			 electromagnetic pulses, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Critical Infrastructure Protection Act or CIPA .
		2.EMP planning, research and development, and protection and preparedness
			(a)In generalThe Homeland Security Act of 2002 (6 U.S.C. 121) is amended—
				(1)in section 2 (6 U.S.C. 101), by inserting after paragraph (6) the following:
					
						(6a)EMPThe term EMP means—
							(A)an electromagnetic pulse caused by intentional means, including acts of terrorism; and
							(B)a geomagnetic disturbance caused by solar storms or other naturally occurring phenomena.;
				(2)in title V (6 U.S.C. 311 et seq.), by adding at the end the following:
					
						526.National planning scenarios and educationThe Secretary shall, to the extent practicable—
							(1)include in national planning scenarios the threat of EMP events; and
							(2)conduct outreach to educate owners and operators of critical infrastructure, emergency planners,
			 and emergency responders at all levels of government of the threat of EMP
			 events.;
				(3)in title III (6 U.S.C. 181 et seq.), by adding at the end of the following:
					
						318.EMP research and development
							(a)In generalIn furtherance of domestic preparedness and response, the Secretary, acting through the Under
			 Secretary for Science and Technology, and in consultation with other
			 relevant agencies and departments of the Federal Government and relevant
			 owners and operators of critical infrastructure, shall, to the extent
			 practicable, conduct research and development to mitigate the consequences
			 of EMP events.
							(b)ScopeThe scope of the research and development under subsection (a) shall include the following:
								(1)An objective scientific analysis of the risks to critical infrastructures from a range of EMP
			 events.
								(2)Determination of the critical national security assets and vital civic utilities and
			 infrastructures that are at risk from EMP events.
								(3)An evaluation of emergency planning and response technologies that would address the findings and
			 recommendations of experts, including those of the Commission to Assess
			 the Threat to the United States from Electromagnetic Pulse Attack.
								(4)An analysis of technology options that are available to improve the resiliency of critical
			 infrastructure to EMP.
								(5)The restoration and recovery capabilities of critical infrastructure under differing levels of
			 damage and disruption from various EMP events.; and
				(4)in section 201(d) (6 U.S.C. 121(d)), by adding at the end the following:
					
						(26)
							(A)Prepare and submit to the Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate—
								(i)a recommended strategy to protect and prepare the critical infrastructure of the American homeland
			 against EMP events, including from acts of terrorism; and
								(ii)biennial updates on the status of the recommended strategy.
								(B)The recommended strategy shall—
								(i)be based on findings of the research and development conducted under section 318;
								(ii)be developed in consultation with the relevant Federal sector-specific agencies (as defined under
			 Homeland Security Presidential Directive–7) for critical infrastructures;
								(iii)be developed in consultation with the relevant sector coordinating councils for critical
			 infrastructures; and
								(iv)include a classified annex as needed.
								(C)The Secretary may, if appropriate, incorporate the recommended strategy into a broader
			 recommendation developed by the Department to help protect and prepare
			 critical infrastructure from terrorism and other threats if, as
			 incorporated, the strategy complies with subparagraph (B).
							.
				(b)Clerical amendmentsThe table of contents in section 1(b) of such Act is amended—
				(1)by adding at the end of the items relating to title V the following:
					
						
							Sec. 526. National planning scenarios and education.; and(2)by adding at the end of the items relating to title III the following:
					
						
							Sec. 318. EMP research and development..
				(c)Deadline for recommended strategyThe Secretary of Homeland Security shall submit the recommended strategy required under the
			 amendment made by subsection (a)(4) by not later than one year after the
			 date of the enactment of this Act.
			(d)ReportThe Secretary shall submit a report to Congress by not later than 180 days after the date of the
			 enactment of this Act describing the progress made in, and an estimated
			 date by which the Department of Homeland Security will have completed—
				(1)including EMP (as defined in the amendment made by subsection (a)(1)) threats in national planning
			 scenarios;
				(2)research and development described in the amendment made by subsection (a)(3);
				(3)development of the comprehensive plan required under the amendment made by subsection (a)(4); and
				(4)outreach to educate owners and operators of critical infrastructure, emergency planners and
			 emergency responders at all levels of government regarding the threat of
			 EMP events.
				3.No regulatory authorityNothing in this Act, including the amendments made by this Act, shall be construed to grant any
			 regulatory authority.
		4.No new authorization of appropriationsThis Act, including the amendments made by this Act, may be carried out only by using funds
			 appropriated under the authority of other laws.
		
	Passed the House of Representatives December 1, 2014.Karen L. Haas,Clerk
